




EXHIBIT 10.3

Commercial Lease




This lease is made between the Villari Companies of Fort Lauderdale, Fla. (750 E
Prospect Rd), herein called Lessor, and Intelligent Motor Cars, herein called
Lessee. Lessee hereby offers to lease from Lessor the premises situated in the
City of Oakland Park, County of Broward, State of Florida, described as 7500 sq
feet office space including warehouse space. Lessee shall occupy no more than
200 square feet of the facility. Lessee shall be entitled to no more than three
parking spaces upon the following TERMS and CONDITIONS:

1. Term and Rent. Lessor demises the above premises for a term of Monthly
commencing 8/1/05, and terminating on See above, or sooner as provided herein at
the monthly rental rate of *$500.00 Dollars payable in equal installments in
advance on the first day of each month for that month’s rental, during the term
of this lease. All rental payments shall be made to Lessor, at the address
specified above.

2. Use. Lessee shall use and occupy the premises for retail and wholesale
vehicle sales (used only). The premises shall be used for no other purpose by
Lessee. Lessor represents that the premises may lawfully be used for such
purpose. Lessee shall not use the premises for the purposes of storing,
manufacturing or selling any explosives, flammables, or other inherently
dangerous substance, chemical, thing or device.

3. Care and Maintenance of Premises. Lessee acknowledges that the premises are
in good order and repair, unless otherwise indicated herein. Lessee shall, at
his own expense and at all times, maintain the premises in good and safe
condition, including plate glass, electrical wiring, plumbing and heating
installations and any other system or equipment upon the premises and shall
surrender the same, at termination hereof, in as good condition as received,
normal wear and tear expected. Lessee shall be responsible for all repairs
required, excepting the roof, exterior walls, structural foundations, and but
only for the Lessees’ rental space of 200 sq feet which shall be maintained by
Lessee shall also maintain in good condition such portions adjacent to the
premises, such as sidewalks driveways, lawns and shrubbery, which would
otherwise be required to be maintained by Lessor.

4. Alterations. Lessee shall not, without first obtaining the written consent of
Lessor, make any alterations, additions, or improvements, in, to or about the
premises.

5. Ordinances and Statutes. Lessee shall comply with all statutes, ordinances
and requirements of all municipal, state and federal authorities now in force,
or which may hereafter be in force, pertaining to the premises, occasioned by or
affecting the use thereof by Lessee.

6. Assignment and Subletting. Lessee shall not assign this lease or sublet any
portion of the premises without prior written consent of the Lessor, which shall
not be unreasonably withheld. Any such assignment or subletting without consent
shall be void and, at the option of the Lessor, may terminate this lease.

7. Utilities. All applications and connections for necessary utility services on
the demised premises shall be made in the name of Lessee only, and Lessee shall
be solely liable for utility charges as they become due, including those for
sewer, water, gas, electricity, and telephone services. In the event that any
utility or service provided to the premises is not separately metered, Lessor
shall pay the amount due and separately invoice Lessee for Lessee’s pro rate
share of the charges. Tenant shall pay such amounts within fifteen (15) days of
invoice. Lessee acknowledges that the leased premises are designed to provide
standard office use electrical facilities and standard office lighting. Lessee
shall not use any equipment or devices that utilize excessive electrical energy
or that may, in Lessor’s reasonable opinion, overload the wiring or interfere
with electrical services to other tenants.

8. Entry and Inspection. Lessee shall permit Lessor or Lessor’s agents to enter
upon the premises at reasonable times and upon reasonable notice, for the
purpose of inspecting the same, and will permit Lessor at any time within sixty
(60) days prior to the expiration of this lease,to place upon the premises any
usual “To Let” or “For Lease” signs, and permit persons desiring to lease the
same to inspect the premises thereafter.




























* $500 maybe offset by certain agreements herein provided by Lessee.







Page 1





--------------------------------------------------------------------------------




9. Parking. During the term of this lease, Lessee shall have the nonexclusive
use in common with Lessor, other tenants of the building, their guests and
invitees, of the nonreserved common automobile parking areas, driveways, and
foot ways, subject to rules and regulations for the use thereof as prescribed
from time to time by Lessor. Lessor reserves the right to designate parking
areas within the building or in a reasonable proximity thereto, for Lessee and
Lessee’s agents and employees. Lessee shall provide Lessor with a list of all
license numbers for the cars owned by Lessee, its agents and employees.
Separated structured parking, if any, located about the building is reserved for
Lessees of the building who rent such parking spaces. Lessee hereby leases from
Lessor 3 spaces in such a structural parking area, such spaces to be on a
first-come first served basis. In consideration of the leasing to Lessee of such
spaces, Lessee shall pay a monthly rental included Dollars ($_____) per space
throughout the term of the lease. Such rent shall be due and payable each month
without demand at the time herein set for the payment of other monthly rentals,
in addition to such other rentals.

10. Possession. If Lessor is unable to deliver possession of the premises at the
commencement hereof, Lessor shall not be liable for any damage caused thereby,
nor shall this lease be void or voidable, but Lessee shall not be liable for any
rent until possession is delivered. Lessee may terminate this lease if
possession is not delivered within _____ days of the commencement of the term
hereof.

11. Indemnification of Lessor. To the extent of the law, Lessor shall not be
liable for any damage or injury to Lessee, or any other person, or to any
property, occurring on the demised premises or any part thereof. Lessee agrees
to indemnify and hold Lessor harmless from any claims for damages which arise in
connection with any such occurrence. Said indemnification shall include
indemnity from any costs or fee which Lessor may incur in defending said claim.

12. Insurance. Lessee, at  his expense, shall maintain plate glass and public
liability insurance including bodily injury and property damage insuring Lessee
and Lessor with minimum coverage as follows:




Lessee shall provide Lessor with a Certificate of Insurance showing Lessor as
additional insured. The Certificate shall provide for a ten-day written notice
to Lessor in the event of cancellation or material change of coverage. To the
maximum extent permitted by insurance policies, which may be owned by Lessor or
Lessee. Lessee and Lessor, for the benefit of each other, waive any and all
rights of sub rogation which might otherwise exist.




If the leased premises or any other part of the building is damaged by fire or
other casualty resulting from any act of negligence of Lessee of any of Lessee’s
agents, employees or invitees, rent shall not be diminished or abated while such
damages are under repair, and Lessee shall be responsible for the costs of
repair not covered by insurance.




13. Eminent Domain. If the premises or any part thereof or any estate therein,
or any other part of the building materially affecting Lessee’s use of the
premises, shall be taken by eminent domain, this lease shall terminate on the
date when title vests pursuant to such taking. The rent, and any additional
rent, shall be apportioned as of the termination date, and any rent paid for any
period beyond that date shall be repaid to Lessee. Lessee shall not be entitled
to any part of the award for such taking of any payment in lieu thereof, but
Lessee may file a clam for any taking of fixtures and improvements owned by
Lessee, and for moving expenses.

14. Destruction of Premises. In the event of a partial destruction of the
premises during the term hereof, from any cause, Lessor shall forthwith repair
the same, provided that such repairs can be made within sixty (60) days under
existing governmental laws and regulations, but such partial destruction shall
not terminate this lease, except that Lessee shall be entitled to a
proportionate reduction of rent while such repairs are being made, based upon
the extent to which the making of such repairs shall interfere with the business
of Lessee on the premises. If such repairs cannot be made within said sixty (60)
days, Lessor, at his option, may make the same within a reasonable time, this
lease continuing in effect with the rent proportionately abated as aforesaid,
and in the event that Lessor shall not elect to make such repairs which cannot
be made within sixty (60) days, this lease may be terminated at the option of
either party. In the event that the building in which the demised premises may
be situated is destroyed to an extent of not less than one-third of the
replacement costs thereof, Lessor may elect to terminate this lease whether the
demised premises be injured or not. A total destruction of the building in which
the premises may be situated shall terminate this lease.



















Page 2





--------------------------------------------------------------------------------




15. Lessor’s Remedies on Default. If Lessee defaults in the payment of rent, or
any additional rent, or defaults in the performance of any of the other
covenants or conditions hereof, Lessor may give Lessee notice of such default
and if Lessee does not cure any such default within 5 days, after the giving of
such notice (or if such other default is of such nature that it cannot be
completely cured within such period, if Lessee does not commence such curing
within such 5 days and thereafter proceed with reasonable diligence and in good
faith to cure such default), then Lessor may terminate this lease on not less
than 5 days’ notice to Lessee. On the date specified in such notice the term of
this lease shall terminate, and Lessee shall then quit and surrender the
premises to Lessor, without extinguishing Lessee’s liability. If this lease
shall have been so terminated by Lessor, Lessor may at any time thereafter
resume possession of the premises by any lawful means and remove Lessee or other
occupants and their effects. No failure to enforce any term shall be deemed a
waiver.

16. Security Deposit. Lessee shall deposit with Lessor on the signing of this
lease the sum of $500.00 Dollars ($_____) as security for the performance of
Lessee’s obligations under this lease, including without limitation the
surrender of possession of the premises to Lessor as herein provided. If Lessor
applies any part of the deposit to cure any default of Lessee, Lessee shall on
demand deposit with Lessor the amount so applied so that Lessor shall have the
full deposit on hand at all times during the term of this lease.

17. Tax Increase. In the event there is any increase during any year of the term
of this lease in the City, County or State real estate taxes over and above the
amount of such taxes assessed for the tax year during which the term of this
lease commences, whether because of increased rate or valuation, Lessee shall
pay to Lessor upon presentation of paid tax bills an amount equal to 5% of the
increase in taxes upon the land and building in which the leased premises are
situated. In the event that such taxes are assessed for a tax year extending
beyond the term of the lease, the obligation of Lessee shall be proportionate to
the portion of the lease term included in such year.

18. Common Area Expenses. In the event the demised premises are situated in a
shopping center or in a commercial building in which there are common areas,
Lessee agrees to pay his prorate share of maintenance, taxes, and insurance for
the common area.

19. Attorney’s Fees. In case suite should be brought for recovery of the
premises, or for any sum due hereunder, or because of any act which may arise
out of the possession of the premises, by either party, the prevailing party
shall be entitled to all costs incurred in connection with such action,
including a reasonable attorney’s fee.

20. Waiver. No failure of Lessor to enforce any term hereof shall be deemed to
be a waiver.

21. Notices. Any notice which either party may or is required to give, shall be
given by mailing the same, postage prepaid, to Lessee at the premises, or Lessor
at the address specified above, or at such other places as may be designated by
the parties from time to time.

22. Heirs, Assigns, Successors. This lease is binding upon and inures to the
benefit of the heirs, assigns and successors in interest to the parties.

23. Option to Renew. Provided that Lessee is not in default in the performance
of this lease, Lessee shall have the option to renew the lease for an additional
term of one month commencing at the expiration of the initial lease term. All of
the terms and conditions of the lease shall apply during the renewal term except
that the monthly rent shall be the sum of $ N/A. The option shall be exercised
by written notice given to Lessor not less than 5 days prior to the expiration
of the initial lease term. If notice is not given in the manner provided herein
within the time specified, this option shall expire.

24. Subordination. This lease is and shall be subordinated to all existing and
futue liens and encumbrances against the property.

25. Radon Gas Disclosure. As required by law, (Landlord) (Seller) makes the
following disclosure. “Radon Gas” is a naturally occurring radioactive gas that,
when it has accumulated in a building in sufficient quantities, may present
health risks to persons who are exposed to it over time. Levels of radon that
exceed federal and state guidelines have been found in buildings in_____.
Additional information regarding radon and radon testing may be obtained from
your county public health unit.

26. Entire Agreement. The foregoing constitutes the entire agreement between the
parties and may be modified only by a writing signed by both parties. The
following Exhibits, if any, have been made a part of this lease before the
parties execution hereof.




Signed this 1st day of August, 2005.




Lessor: /s/ David J. Villari




Lessee: /s/ Gerald Scalzo










Page 3



